NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2887-17T4

U.S. BANK NA, Successor Trustee
to Bank of America, NA, successor
in interest to LaSalle Bank, NA, as
Trustee, on behalf of the holders
of The WAMU Mortgage Pass-
Through Certificates, Series 2006-
AR11,

          Plaintiff-Respondent,

v.

ELIZABETH MAXWELL n/k/a
ELIZABETH POPE and MR.
MAXWELL, her husband, MRS.
MANFREDI, MERIDIAN
HEALTHCARE, INC., STATE OF
NEW JERSEY, SANFORD DUBIN,
GITTO ELECTRIC CO INC,
UNIVERSITY MEDICAL GROUP
ROBERT WOOD JOHNSON,
CAPITAL ONE BANK USA, NA, and
MECHANICAL DYNAMICS INC
t/a BROADLEYS/MDI,

          Defendants,

and
JOHN MANFREDI,

     Defendant-Appellant.
______________________________

            Submitted January 30, 2019 – Decided April 30, 2019

            Before Judges Ostrer and Currier.

            On appeal from Superior Court of New Jersey,
            Chancery Division, Atlantic County, Docket No. F-
            018463-15.

            Gamburg & Benedetto, LLC, attorneys for appellant
            (Robert M. Gamburg, on the brief).

            Eckert Seamans Cherin & Mellott, LLC, attorneys for
            respondent (Anita J. Murray, on the brief).

PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                           A-2887-17T4
                                        2